DETAILED ACTION
1. 	Claims 21-40 (now renumbered 1-20) are allowed over the prior art of record.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

. REASONS FOR ALLOWANCE
3.	The following is an examiner’s statement of reason for allowance in addition to the teaching of claims 21, 28 and 38 as a whole, closest art of record failed to teach or suggest among other thing:
 	“displaying, on the touch screen of the electronic device, a plurality of recommended search texts including one or more recommended search texts being based on at least one of the obtained information of the image or the analyzing of the at least a portion of the object included in the image, wherein a recommended search text from the plurality of recommended search texts is associated with the received search text and includes text associated with a time when the image is obtained or text associated with the object, and wherein another recommended search text from the plurality of recommended search texts corresponds to the obtained at least one metadata and the obtained metadata; receiving a user selection for one of the plurality of recommended search texts displayed on the touch screen of the electronic device; and displaying the image on the touch screen of the electronic device based at least on the one of the plurality of recommended search texts”

4	Claims not specifically addressed are allowed because they are dependent of the allowed independent claims.
5.	Below is reference that teaches some limitations of the claims 21, 28 and 30 but are lacks the teaching of the limitations mentioned above: 
“Location based image classification with map segmentation” US Patent Application Publication No: US 20090192967 A1, published on July 30, 2009, to Luo et al. disclosed: 
the personal identity information is preferably associated with the image in the form of metadata,..  The image server 16 communicates with other computing devices via communications network 20 and upon request, image server 16 provides a snapshot photographic image that may contain no person, one person or a number of persons. Photographic images stored on image server 16 are captured by a variety of devices(see Fig.1, [0024]-[0025])  Using the acquired photographic image of step 24, computing device 12 extracts evidences including the concurrence of persons, age and gender of the persons in each image in step 26(Fig.2 step 26[0026]).  The social relationships associated with the persons found in the personal image collection, or the social relationships between the persons found in the photos and the photographer who took the photos, or both (see Fig.2 step 30, [0028]). Using gender classifier the face image is classified according to age range, similarly  using  age classifier the face image is classified based age range. The personal identity information is preferably associated with the image in the form of metadata; wherein the personal identity information such as names of the persons in the image ( see Fig.2  [0025], ([0027],)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance. 




Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Mekonen Bekele whose telephone number is (469) 295-9077.The examiner can normally be reached on Monday -Friday from 9:00AM to 6:50 PM Eastern Time.
If attempt to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Eng, George can be reached on (571) 272-7495.The fax phone number for the organization where the application or proceeding is assigned is 571-237-8300.  Information regarding the status of an application may be obtained from the patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. 
Status information for unpublished application is available through Privet PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have question on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217-919 (tool-free)
/MEKONEN T BEKELE/Primary Examiner, Art Unit 2699